Appellee, Lake Nursery Company, a property owner with liens and charges against its property, entered into an agreement in writing with appellant for the latter to take charge of the property, pay off the claims against it, including a mortgage then matured, and, if the entire indebtedness be not paid by a future date named in the contract, the appellant to have a right to proceed to subject the property for all the debts assumed or paid by appellant by foreclosure proceedings. Before the time had expired the appellant brought suit to foreclose the matured mortgage taken over by appellants; other items of indebtedness to appellant being included. The court dismissed the bill as being prematurely brought and appellant here contends that this contract with the mortgagor appellee did not preclude the foreclosure of the matured mortgage.
The terms and purpose of the contract being to have the appellant accumulate the debts against appellee's property and if necessary to enforce final payment by foreclosure of the contract as a mortgage after the expiration of the contract time. This contract gave the mortgagor a right to have the foreclosure of the matured mortgage taken over by the appellant, postponed until the contract time expires even though the mortgage had matured when it was assigned to appellant.
Affirmed.
DAVIS, C. J., and WHITFIELD, TERRELL and BUFORD, J. J., concur. *Page 699